OFFICE OF 7’HE ATIy)RNEY GENERAL OF TEXAS
                               AUSTIN




Eonorabls Aubrey Iioblson
oounty Attorney
Wrrie County
hingimield,     TOma


Dear sin                          Oplnlon Eo. 04d8Y
                                  tit   s00ay    judgi0 -a    40wy
                                        slorks are not entitled
                                        to r*oa in seour~ng adnia-
                                        rlon of tuberoularr  to
                                        dtato Roepitels.




      to a $?i.oO trial for in a oam ahenin   l tubercular
      la owcaltted to a Stato,8aattorlumP   10 t&w Coimty
      Olark entitled to coat8 ior prepWing and fonard-
      lag ths tranooript?”
haa bean rsoeivea      and oaretully oonridrmd    by this    Cepartmtmt.
      irtlalaa    m!59, aeio, 5241, auw, SUS, se44, SUS, 51146,
8847, 82443,3249, 3860 ana 3m,       v8modfi Annotstea TOXWB oitil
Btatutee, deal with State TuberwiPosf8 ~eniteTiU!aUand the ad-
#tinis#ionof patients thsreto.    rrtfole 9248 provides that the
parant, guw%3n       or rrimia of any patient eseking aatahiton
to tha State Tubsroular lioiosp,ital knaymke applfoatlon 1.
In wkitl.n&'   end under oath to the oounty jud&I Otths OOuOtY
Mmnin      such patient resldae, Zor r&leuion oi said paticrat
into ths state oolony or hosplkl.       .SalC~statutsprovide's,
eleven raquireaent8 ei3to what aaid applioetlon shnll contafn,
                                                                                      I
                                                                                379


    Hon. kubrey        iiobfeon,page e


    luah ee name, a g e rslatiree,
                         ,           property, *to. Ar t1 013343
                                                               0
    pmvldos   that the epplIo~.tlonmwt be lec o mp enled  by the kind
    of phySlOlan'8 oertItloataoutlined by raid atetute, etc.
    Artfclo 3.844,among other thinee, provi4ee that the oouaty
    J&r,    if satisfied  that the pereon OtiOuld bs abitted, ehall
    rorward the l  pplioetlon dsaoribed in hrtiols  3343, together
    with the ocunty judge*e applioetlon for admieeion of eald
    patient to the Stat4 oolony or ho4plt41. Patl4nte are olaaead
    88 lndteant, non-indigent ind private petieote.
              krtlcls 3Q48, Vernon*e &notated    Civil Statutee, r44de     44
    fellcwe     I

                    "The oounty judge 4hall 48~ that 4aeh ptlat
              admItted to the colony ie    lupplled with three     tull
              luitu  OS W~~WOE~  and ow     neat top Boat, all bein&
              euoh ae may be preeoribed    by th4 State Ueaith
              3ffloet; and the expeneee of the alething and tranr-
              port4tion of public lndigmt patient8 &hall be paid
              by thetoounty from which the petient 18 sent. ff
              4ny @lent     14 admitted birmotly ugonths outiflaate
              of the dtate Health Offloer a8 4n bAi@mt          petknl,
              than ths State ebalth orfioer lhall eupply euch
              ptiat xith euoh clothing and his oertifioate thereof
              ehell be full   evidenoe thrat the 445& was 80 uup lied
              and of the +aluo thoraof,    end the ooanty from &oh.
              eaid prtient 44414r&l1 be oher3oabl.awith eeid
              clothe8 end shall pay the 8-a     upon presantation     of
              8414 04mtlfleat~. Bon-indleent pub110 paticants
              elm11  pay for their slothlng and tnneportatlon them-
              441Y44."
         The above etetutes lmpoee no duty whatever on the oounty
    olerk to prepra and forward a traneoript. ft is the duty of
    the county ju&.-eto rorward the applloetione to the etate oolonp
    or hoepltal.
         a hare been unabls to rlnll any atatuto which would provide
    8 fee for the county judge for hi8 esrricse in suoh matterer
         iitatutsspresoribing fess for pub110 officers are etriotly
    oonstrued1 and hence a right to fee8 my not mat in ln~lioe-
    tion. &OCUllE 98. city or l~ockdels,248 6. ti.634.
          i%c constftution fixes the oompsneation 0r oertain 0fri0er4
    an&   suthoriees                to provide by law f'orthe f.!oi~psn-
                    the i.eh-islrsture
    satlon of dL1 other officera,  servant@, agent@ and publie




I
den, Atabrey Robi@an, pagr S


oonuracton.            Furrumt to the authority      thtu aenfarro&,  nuw
erota8 statute8         have been gaf!sed fixing    the’ooqpo~atlon ior
~6riour          oa888ff or omo8re.       A8 heroinabove 8tote6, the mm-
jm88Blou           of publla ottleera    18 fixed by the Conatltutlon    or
8t8tUtO8.              .iLLOrriO8r          WY not            018ila Or r8EOh            MY    EkC?n8lWithout
8   18W       aUthOritiSig           him    t0    d0    60,        and cleiarlyrimg              th8 uount
to whleh he              18    mtitlwl.               %5rOrd             V8.   Robi8OR, 844 s. 9:. 809fi




          Artfolo 8986, v8r505'8 An!kolUtOdcivil                                       Statutbo,         wh1.h
protid8*           a   thru        dollar        SW     ror        th8     oou5t~     juage    for     owl&
01~11         Qa8O     f15811y dl8p0888 02 by him by tti81 or othwuiro,
to bO t-86              8@58t   tha party OO8t in thO 8tit, iO O&Or&y Rot
lpplleoblo hero.                     980    Opi5iOn        Ot       ohi8       D.~8S&b81*     hbb&
Way     00,      1@&8,        Written       by   &a5.
                                         A. fhnfOr(l, Jr.     3.                                     &88i8tUft
Atummy            CWw8.1, On& raoordsd ln Vol. SM. pegash  ai4 SOO,
ktOer 0piniOll8 Of t&m Attorney hnU81     Of T-8*,     uhieh hold8
that th. aowty  jid&. i8 net s5tithd   t@ WJ    f-8    for  the
4utiu &orfomWl bg him Ln 800t~l4     &~%88iOE      rrttubuw&rr
ta th8         $8atO      OObw            Or hO8pitOl.




                                                                   B7          zF.9         2-e
                                                                                      Wm. J. Rwltlng
                                                                                              A8airtaut
WJ?$H                           APPROVECJUN 23, 1941



                                ATTORNEY         GEtif.‘Er,l..
                                                           OI’ =‘ZfAS